Citation Nr: 0620734	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-28 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Tulsa Regional Medical Center in Tulsa, 
Oklahoma, on March 6, 2004.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of four years, 
including from October 1966 to May 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.

The veteran testified in support of her claim before four 
panel members at a hearing held at the VA Medical Center in 
Muskogee, Oklahoma, in October 2004.


FINDINGS OF FACT

1.  The veteran received unauthorized medical care at Tulsa 
Regional Medical Center in Tulsa, Oklahoma, on March 6, 2004.  

2.  The veteran was not in need of such care for a service-
connected disability.

3.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  

4.  On March 6, 2004, a VA facility was feasibly available 
for such care.  


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Tulsa Regional 
Medical Center in Tulsa, Oklahoma, on March 6, 2004, have not 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the VA Medical Center in 
Muskogee, Oklahoma provided the veteran VCAA notice by letter 
dated July 2004.  Regardless, according to the Court, because 
the claim in this case is governed by the provisions of 
Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the 
Board's decision to proceed in adjudicating this claim, 
rather than remanding it for assistance or additional 
notification, does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

II.  Analysis of Claim

The veteran presented to the Emergency Room of Tulsa Regional 
Medical Center in Tulsa, Oklahoma, on March 6, 2004, for 
treatment of a nosebleed.  According to the veteran's written 
statements, submitted during the course of this appeal, and 
hearing testimony, presented in October 2004, on that date, 
her nose started bleeding profusely while she was driving her 
car.  Allegedly, she was afraid that such bleeding would be 
fatal; therefore, she immediately drove to Tulsa Regional 
Medical Center, the closest open hospital.  She asserts that, 
given the severity of her nosebleed, she did not believe she 
could make it to the VA Medical Center in Muskogee, which was 
10 miles away.  The veteran now seeks payment of the 
unauthorized medical expenses incurred for the services 
rendered at Tulsa Regional Medical Center on March 6, 2004.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2005).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, records from Tulsa Regional Medical Center show 
that, on March 6, 2004, the veteran was in need of care for a 
nonservice-connected disability, a nosebleed, as alleged.  
However, contrary to the veteran's testimony, on that date, 
the veteran twice reported that she had been having 
nosebleeds for some time.  When she initially presented, she 
reported that she had had them since moving to Tulsa, usually 
after cleaning her nose.  Later, after being placed in a 
room, she reported a three day history of nosebleeds with 
several episodes lasting greater than 5 minutes.  The 
examiner noted no active bleeding.  Based on the veteran's 
reports of intermittent nose bleeding, a medical professional 
who evaluated the veteran's claim found that the care at 
issue was not rendered in response to a medical emergency of 
such nature that delay would have been hazardous to the 
veteran's life or health.  The same medical professional also 
found that, on March 6, 2004, a VA facility was feasibly 
available for such care.  

As previously indicated, the veteran asserts otherwise.  
However, the veteran's assertions in this regard may not be 
considered competent.  There is no evidence that the veteran 
possesses a recognized degree of medical knowledge to 
contradict the judgment of a medical professional as to the 
questions of whether her life or health was in danger on the 
day of her hospital admission to such an extent that care 
could not be delayed and whether her nosebleed was 
sufficiently severe as to hinder her ability to drive 10 
miles farther to the VA facility.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Based on the sole competent opinion of record, the Board 
concludes that the criteria for entitlement to payment of 
unauthorized medical expenses for services rendered at Tulsa 
Regional Medical Center in Tulsa, Oklahoma, on March 6, 2004, 
have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of her claim.  Rather, 
as a preponderance of the evidence is against the claim, the 
claim must be denied.  


ORDER

The payment of unauthorized medical expenses for services 
rendered at Tulsa Regional Medical Center in Tulsa, Oklahoma, 
on March 6, 2004, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


